Citation Nr: 9903342	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to an increased rating for a right (major) 
shoulder disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from December 1956 to 
February 1959.  He also had active duty for training service.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating action from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

REMAND

The appellant claims that he was exposed to excessive noise 
during active duty service, and that as a result, he now 
suffers from a bilateral hearing loss disability.  He claims 
that he was advised by a Dr. L.B. in Philadelphia that his 
hearing loss was due to inservice noise exposure.  (See 
hearing transcript p. 7.)  Also of record is a statement from 
a Dr. N.T., dated in October 1998, which indicates that it is 
as likely as not that the current hearing loss disability is 
the result of inservice noise exposure.  The Board finds that 
prior to further consideration of this matter, the RO should 
take the necessary steps to obtain the appellant's service 
personnel records as well as his treatment records from Dr. 
L.B., and that he be scheduled for a VA hearing examination 
to determine the etiology of the hearing loss disability.

The Board also notes that the appellant reported that his 
right shoulder disability had increased in severity since his 
last VA examination.  The Board finds that it is necessary 
that the RO obtain all of the appellant's current treatment 
records, and that he be scheduled for another VA examination 
to determine the severity of his right shoulder disorder.


Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all of the appellant's 
current VA treatment records (1995 to the 
present), and associate those records 
with the claims file.

2.  The RO should take the necessary 
steps to obtain the appellant's treatment 
records from Dr. L.B., in Philadelphia, 
and associate those records with the 
claims file.

3.  The RO should take the necessary 
steps to obtain the appellant's service 
personnel records and associate them with 
the claims file.

4.  The RO should schedule the appellant 
with a hearing examination to determine 
the etiology of his hearing loss 
disability.  The examiner is asked to 
specifically indicate whether it is at 
least as likely as not that the 
appellant's hearing loss disability was 
caused by any noise exposure encountered 
in service.  The examiner should explain 
any difference in opinion as to etiology 
from prior medical opinions.  The 
examiner is asked to specifically address 
Dr. N.T.'s October 1998 statement, if 
there is a difference in opinion.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth in the examination report.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician prior to the 
examination.

5.  The RO should schedule the appellant 
with a VA orthopedic examination to 
determine the nature and severity of his 
right shoulder disability.  The examiner 
should solicit a detailed history of 
symptoms pertaining to the right shoulder 
disability.  All necessary tests, to 
include range of motion testing, should 
be conducted.  It is also requested that 
the examiner address whether the 
appellant exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
right shoulder disability.  If so, the 
examiner should report the degree of 
additional range of motion lost due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also specify whether pain 
significantly limits functional ability 
during flare-ups or after repeated use 
over a period of time?  

If the examiner finds it impossible to 
answer any of the above questions, it 
should be so noted on the examination 
report with the reasons given for this 
conclusion.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth in the 
examination report.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician prior to the 
examination.  

6.  Once the above has been accomplished, 
the RO should review the claim and 
determine whether additional development 
is deemed necessary.  If so, all such 
additional development should be 
accomplished.

Once all necessary development has been accomplished, the RO 
then readjudicate the claims on appeal.  If the benefit 
remains denied, following the usual appellate procedures, the 
claim should be returned to the Board, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


